10-1216-ag
         Camara v. Holder
                                                                                        BIA
                                                                                   Ferris, IJ
                                                                               A095 589 087
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9th day of March, two thousand eleven.
 5
 6       PRESENT:
 7                ROSEMARY S. POOLER,
 8                ROBERT D. SACK,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       ______________________________________
12
13       SAIDOU CAMARA,
14                Petitioner,
15
16                          v.                                  10-1216-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Ronald S. Salomon, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Russell J.E. Verby, Senior
28                                     Litigation Counsel; Jennifer A.
29                                     Singer, Trial Attorney; Office of
30                                     Immigration Litigation, United
 1                             States Department of Justice,
 2                             Washington, D.C.

 3       UPON DUE CONSIDERATION of this petition for review of a

 4   Board of Immigration Appeals (“BIA”) decision, it is hereby

 5   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 6   is DENIED.

 7       Saidou Camara, an alleged native and citizen of

 8   Mauritania, seeks review of a March 5, 2010, decision of the

 9   BIA affirming the June 25, 2008, decision of Immigration

10   Judge (“IJ”) Noel A. Ferris, which denied Camara’s

11   application for asylum, withholding of removal, and relief

12   under the Convention Against Torture (“CAT”).     In re Saidou

13   Camara, No. A095 589 087 (B.I.A. Mar. 5, 2010), aff’g No.

14   A095 589 087 (Immig. Ct. N.Y. City June 25, 2008).     We

15   assume the parties’ familiarity with the underlying facts

16   and procedural history of this case.

17       Because the BIA summarily affirmed the IJ’s decision,

18   we review the IJ’s decision as the final agency

19   determination.    See Shunfu Li v. Mukasey, 529 F.3d 141, 146

20   (2d Cir. 2008).     The applicable standards of review are

21   well-established.     See 8 U.S.C. § 1252(b)(4)(B); Corovic v.

22   Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

23       Contrary to Camara’s argument in this Court,

                                     2
 1   substantial evidence supports the agency’s adverse

 2   credibility determination.    The IJ reasonably relied on

 3   inconsistencies in Camara’s testimony and documentation, as

 4   well as the vagueness and incoherence of his testimony and

 5   his unresponsive answers to questions.    See Diallo v. INS,

 6   232 F.3d 279, 288 (2d Cir. 2000); Tu Lin v. Gonzales, 446

 7   F.3d 395, 402 (2d Cir. 2006); Majidi v. Gonzales, 430 F.3d

 8   77, 80-81 (2d Cir. 2005).    The IJ pointed to specific

 9   inconsistencies, including that: when asked what he did with

10   the community group, Camara testified that he merely sold

11   books and donated a small percentage to the group, and

12   “didn’t do anything else,” but his asylum application

13   indicated that he also participated in rallies; when asked

14   what happened to the Senegalese passport he allegedly used

15   to enter the United States, Camara testified both that he

16   threw it away and that he lost it; and Camara testified that

17   he stayed in Seattle for five months on arriving in the

18   United States, then changed his answer to three months, but

19   his application indicated that he lived in Seattle for two

20   years.

21       Based on these inconsistencies, as well as the

22   incidents of vagueness, incoherence, and lack of


                                    3
 1   responsiveness cited by the IJ, the adverse credibility

 2   determination is supported by substantial evidence.     Tu Lin,

 3   446 F.3d at 402.   We do not reach the IJ’s alternative

 4   conclusion that Camara failed to meet his burden of proof,

 5   as Camara’s claims all were based on the same factual

 6   predicate, and thus the adverse credibility determination

 7   was a proper basis for denial of asylum, as well as

 8   withholding of removal and CAT relief.   See Paul v.

 9   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v.

10   U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, the pending motion

13   for a stay of removal in this petition is DISMISSED as moot.

14

15                               FOR THE COURT:
16                               Catherine O’Hagan Wolfe, Clerk
17
18




                                   4